Bell, J.
The judgment of the superior court sustaining the certiorari in this case was equivalent to the first grant of a new trial; and the verdict not having been absolutely demanded by the evidence, this court will affirm the judgment, and in doing so will make no adjudication as to the merit of any of the special grounds of the motion for a new trial made and denied in the municipal court. Shirley v. Swafford, 119 Ga. 43 (2) (45 S. E. 722); L. & N. R. Co. v. Barksdale, 34 Ga. App. 812 (131 S. E. 298); Cox v. Grady, 132 Ga. 368 (64 S. E. 262); Carr v. Carr, 157 Ga. 208 (121 S. E. 227); Civil Code (1910), § 6204; Ga. L. 1925, p. 383, sec. 42. Under this rule, which has been adhered to repeatedly both by the Supreme Court and by this court, certain questions dealt with in the briefs of counsel are not in order for decision at this time.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.